 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAURICE MOSBY, JR.,                                Case No.: 3:19-cv-01826-WQH-WVG

12                                     Plaintiff,
                                                        ORDER
13   v.

14   SAN DIEGO COUNTY ADMIN
     CENTER; SAN DIEGO SOCIAL
15   SECURITY ADMINISTRATION,
16                                   Defendants.
17
     HAYES, Judge:
18
           The matter pending before the Court is the Motion to Dismiss filed by Defendant
19
     U.S. Social Security Administration (erroneously sued as San Diego Social Security
20
     Administration). (ECF No. 6).
21
                               PROCEDURAL BACKGROUND
22
           On August 19, 2019, Plaintiff Maurice Mosby Jr., commenced this action by filing
23
     a Complaint in the Superior Court of California for the County of San Diego, assigned case
24
     number 37-2019-00038019-SC-SC-CTL, against Defendants San Diego County Admin
25
     Center and San Diego Social Security Administration. (ECF No. 1-2). On September 23,
26
     2019, Defendant U.S. Social Security Administration removed the action to this Court
27
     pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1442(a)(1). (ECF No. 1).
28

                                                    1
                                                                          3:19-cv-01826-WQH-WVG
 1         On November 21, 2019, Defendant U.S. Social Security Administration filed a
 2   Motion to Dismiss. (ECF No. 6). On December 5, 2019, Defendant County of San Diego
 3   (erroneously sued as San Diego County Admin Center) filed a Notice of Joinder to join in
 4   Defendant Social Security Administration’s Motion to Dismiss.            (ECF No. 7). On
 5   December 13, 2019, Defendant U.S. Social Security Administration filed supplemental
 6   documents. (ECF No. 8). The record reflects that Plaintiff has not filed a Response in
 7   Opposition.
 8                           ALLEGATIONS OF THE COMPLAINT
 9         Plaintiff claims that Defendants owe him $1.00 for “service apart of joint case
10   against San Diego Admin Building.” (ECF No. 1-2 at 3).
11                                   STANDARD OF REVIEW
12         Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to move
13   for dismissal on grounds that the court lacks jurisdiction over the subject matter. Fed R.
14   Civ. P. 12(b)(1). The burden is on the plaintiff to establish that the court has subject matter
15   jurisdiction over an action. Assoc. of Medical Colleges v. United States, 217 F.3d 770,
16   778-779 (9th Cir. 2000). In resolving an attack on a court’s jurisdiction, the court may go
17   outside the pleadings and consider evidence beyond the complaint relating to jurisdiction
18   without converting the motion to dismiss into a motion for summary judgment. Safe Air
19   For Everyone v. Doyle, 373 F.3d 1035, 1039 (9th Cir. 2004).
20         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
21   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil
22   Procedure 8(a)(2) provides that “[a] pleading that states a claim for relief must contain . . .
23   a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
24   R. Civ. P. 8(a)(2). “A district court’s dismissal for failure to state a claim under Federal
25   Rule of Civil Procedure 12(b)(6) is proper if there is a lack of a cognizable legal theory or
26   the absence of sufficient facts alleged under a cognizable legal theory.” Conservation
27   Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (internal quotation omitted). “All
28

                                                    2
                                                                              3:19-cv-01826-WQH-WVG
 1   allegations of material fact are taken as true and construed in the light most favorable to
 2   the nonmoving party.” Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
 3         “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 4   requires more than labels and conclusions, and a formulaic recitation of the elements of a
 5   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
 6   Fed. R. Civ. P. 8(a)). When considering a motion to dismiss, a court must accept as true
 7   all “well-pleaded factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
 8   However, a court is not “required to accept as true allegations that are merely conclusory,
 9   unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden St.
10   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “In sum, for a complaint to survive a motion
11   to dismiss, the non-conclusory factual content, and reasonable inferences from that content,
12   must be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
13   Serv., 572 F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).
14                                          DISCUSSION
15         Defendant U.S. Social Security Administration contends that Plaintiff’s Complaint
16   should be dismissed on the grounds that it fails to state a claim. Defendant U.S. Social
17   Security Administration contends that Plaintiff’s Complaint “makes a simple formulaic
18   demand for relief and includes vague statements devoid of factual support.” (ECF No. 6
19   at 4). The Court finds that the allegations of the Complaint against Defendants U.S. Social
20   Security Administration and County of San Diego “are conclusory and not entitled to be
21   assumed true.” Iqbal, 556 U.S. at 680-81. Plaintiff fails to allege facts to state a claim
22   against Defendants. The Motion to Dismiss filed by Defendant U.S. Social Security
23   Administration (ECF No. 6) and joined by Defendant County of San Diego is granted.
24                                         CONCLUSION
25         IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant U.S.
26   Social Security Administration (ECF No. 6) and joined by Defendant County of San Diego
27   is GRANTED with leave to amend.
28

                                                    3
                                                                              3:19-cv-01826-WQH-WVG
 1         Plaintiff may file a Motion to File an Amended Complaint within sixty (60) days of
 2   the date of this Order. If no motion is filed, the Clerk of the Court shall close this case.
 3    Dated: January 6, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                              3:19-cv-01826-WQH-WVG
